COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-10-00129-CV


COSTCO WHOLESALE                                                   APPELLANT
CORPORATION

                                           V.

CHRISTINE TRONNES AND                                              APPELLEES
VERNON A. TRONNES


                                     ------------

          FROM THE 352ND DISTRICT COURT OF TARRANT COUNTY

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      We have considered appellant's “Unopposed Motion To Dismiss.” It is the

court=s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid according to the parties’ agreement. See

generally Tex. R. App. P. 42.1(d), 43.4.

                                                    PER CURIAM


      1
       See Tex. R. App. P. 47.4.
PANEL: GARDNER, J.; LIVINGSTON, C.J.; and WALKER, J.

DELIVERED: January 13, 2011




                              2